DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-14, in the reply filed on 3/3/2022 is acknowledged.  Claims 15-20 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first isolation structure including a first dielectric layer and a first sidewall spacer having a first section and a second section” in lines 11-12.  It is unclear which of “first dielectric layer” and “first sidewall spacer” that has “a first section and a second section”. For the purpose of examination, it is interpreted that the first sidewall spacer has these two sections.
Claim 8 also recites “a second isolation structure including a second dielectric layer and a second sidewall spacer having a first section and a second section” in line 3-4.  It is unclear which of “second dielectric layer” and “second sidewall spacer” that has “a first section and a second section”. For the purpose of examination, it is interpreted that the second sidewall spacer has these two sections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 9653583 B1) (hereinafter referred to as Zhao).
Regarding claim 1, Zhao teaches a structure (IC device 100 in Fig. 2R of Zhao) comprising: 
a first semiconductor body (fin 106 in Fig. 2R) including a first cavity (trench 124 of left isolation structure 140); 
a first gate structure (replacement gate 129) and a second gate structure (as described in column 5 lines 50-60, even though only 1 device is illustrated, there are many devices. These devices are different replacement gate structures 129 arranged in rows and columns as shown in Figs. 1A-1E. For clarity purpose, the replacement gate 129 to the left of the left isolation structure 140 in Fig. 2R is identified as the second gate structure) extending over the first semiconductor body; 
a semiconductor layer (epi semiconductor material 116 in Fig. 2R which comprises of individual epitaxial S/D regions 101) including a first section (section of 116 between 140 and first gate 132) on the first semiconductor body and a second section (section of 116 between 140 and second gate 132) on the first semiconductor body, the first section of the semiconductor layer laterally positioned between the first cavity and the first gate structure (as defined above), and the second section of the semiconductor layer laterally positioned between the first cavity and the second gate structure (as defined above); and 
a first isolation structure (isolation structure 140) laterally positioned between the first section and the second section of the semiconductor layer, the first isolation structure including a first dielectric layer (insulating material 123) and a first sidewall spacer (spacer 114) having a first section (left spacer 114 of the left isolation 140) and a second section (right spacer 114 of the left isolation 140), and the first dielectric layer including a first portion (lower portion of insulating material 123 inside the cavity and at the same level with the epitaxial layer 116) in the first cavity and a second portion (upper portion of insulating material 123 inside the cavity and at the same level with the contacts 145) between the first section and the second section of the first sidewall spacer.  
Regarding claim 2, Zhao teaches all the limitations of the structure of claim 1 and also teaches wherein the first semiconductor body is a semiconductor fin (as shown in Fig. 2R of Zhao).  
Regarding claim 3, Zhao teaches all the limitations of the structure of claim 1 and further comprising: a third gate structure (the replacement gate 129 to the right of the right isolation structure 140 in Fig. 2R) on the first semiconductor body; and an interconnect structure (the interconnect structure connecting to the first gate is inherent in order for the device to function as intended) including a contact physically connected to the first gate structure, wherein the first gate structure is laterally positioned between the second gate structure and the third gate structure (as defined above).  
Regarding claim 5, Zhao teaches all the limitations of the structure of claim 1 and also teaches wherein the first semiconductor body has a top surface (top surface if fin 106 in Fig. 2R of Zhao), the first section and the second section of the first sidewall spacer are positioned over the top surface of the first semiconductor body (as shown in Fig. 2R of Zhao), and the first cavity penetrates from the top surface of the first semiconductor body into the first semiconductor body (as shown in Fig. 2R of Zhao).  
Regarding claim 6, Zhao teaches all the limitations of the structure of claim 5 and also teaches wherein the first cavity is centered between the first section of the first sidewall spacer and the second section of the first sidewall spacer (as shown in Fig. 2R of Zhao).  
Regarding claim 7, Zhao teaches all the limitations of the structure of claim 6 and also teaches wherein the first semiconductor body includes a first portion (portion of fin 106 that is directly underneath the left spacer 114 of the left isolation structure 140 in Fig. 2R of Zhao) laterally between the first cavity and the first section of the semiconductor layer, and the first semiconductor body includes a second portion (portion of fin 106 that is directly underneath the right spacer 114 of the left isolation structure 140 in Fig. 2R of Zhao) laterally between the first cavity and the second section of the semiconductor layer.  
Regarding claim 8, Zhao teaches all the limitations of the structure of claim 1 and also teaches wherein the first semiconductor body includes a second cavity (right trench 124 in Fig. 2R of Zhao), and further comprising: a second isolation structure (the right isolation structure 140 in the right trench 124) including a second dielectric layer (insulating material 123 in the second trench 124) and a second sidewall spacer (spacers 114 adjacent the second trench 124) having a first section (left spacer 114 on the left of the right isolation 140)  and a second section (right spacer 114 on the right of the right isolation 140), the second dielectric layer including a first portion (lower portion of insulating material 123 inside the second cavity and at the same level with the epitaxial layer 116) in the second cavity and a second portion (upper portion of insulating material 123 inside the second cavity and at the same level with the contacts 145) between the first section and the second section of the second sidewall spacer.  
Regarding claim 12, Zhao teaches all the limitations of the structure of claim 1 and also teaches wherein the second portion of the first dielectric layer extends from the first section of the first sidewall spacer to the second section of the first sidewall spacer (as shown in Fig. 2R of Zhao).  
Regarding claim 13, Zhao teaches all the limitations of the structure of claim 12 and also teaches wherein the second portion of the first dielectric layer is positioned directly over the first portion of the first dielectric layer (as shown in Fig. 2R of Zhao).  
Regarding claim 14, Zhao teaches all the limitations of the structure of claim 1 and also teaches wherein the second portion of the first dielectric layer is positioned directly over the first portion of the first dielectric layer (as shown in Fig. 2R of Zhao).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied in claim 3 above, and further in view of Tseng et al. (US 2017/0012000 A1).
Regarding claim 4, Zhao teaches all the limitations of the structure of claim 3 but does not teach wherein the second gate structure and the third gate structure are dummy gates that lack connections to the interconnect structure.  
Tseng teaches a finFET device where a plurality of gate structure are disposed over the plurality of fins (see Figs. 3-6 of Tseng).  The plurality of gate structures include two dummy gate structures (132/152) located at the ends of the fins in order to protect the fins.  These dummy gate structure are not electrically connected to other elements (see [0023] of Tseng).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dummy gate structures as according to Tseng, i.e. at the ends of the fins, in order to protect the fins (see [0023] of Tseng). 
As incorporated, the second and third gate structures can be re-identified as these dummy gate structures which do not have electrical connections.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
Regarding claim 9, Zhao teaches all the limitations of the structure of claim 8 but does not teach explicitly that wherein the first semiconductor body includes a third cavity, and further comprising: a third isolation structure including a third dielectric layer and a third sidewall spacer having a first section and a second section, the third dielectric layer including a first portion in the third cavity and a second portion between the first section and the second section of the third sidewall spacer.  
However, the embodiment in Figs. 2A-2R is an improvement of the embodiment in Figs. 1A-1E, which is an array of finfets.  Zhao also discloses that the disclosure in Figs. 2A-2R can be applied to any number of fins and devices (see column 5 lines 50-61 of Zhao).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed many finFET devices separated by diffusion breaks such as 140 in Fig. 2R of Zhao in order to increase device’s functionalities and capability.  
As incorporated, there would be a third isolation structure (140) having the same structure as the first and second isolation structure, i.e. the third isolation structure including a third dielectric layer (insulating material 123) and a third sidewall spacer (spacers 114) having a first section (left spacer 114 of the third isolation structure 140) and a second section (right spacer 114 of the third isolation structure 140), the third dielectric layer including a first portion (lower portion of insulating material 123 inside the cavity and at the same level with the epitaxial layer 116) in the third cavity and a second portion (upper portion of insulating material 123 inside the cavity and at the same level with the contacts 145) between the first section and the second section of the third sidewall spacer.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and further in view of Ching et al. (US 2019/0067120 A1) (hereinafter referred to as Ching).
Regarding claim 10, Zhao teaches all the limitations of the structure of claim 1 and also teaches wherein the first sidewall spacer comprises a first material (material of the spacers 114 of Zhao), and the first dielectric layer comprises a second material (insulating material 123 of Zhao is silicon oxide, as stated in column 8 line 11 of Zhao) but Zhao does not teach that the second material having a different composition than the first material.  
Ching teaches a finFET (Fig. 5A of Ching) with a spacer (1002) on the sidewalls of the gate structure over a plurality of fins (504a-d).  The spacer is a low-k dielectric material made from Si, O and C (see [0067] of Ching).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a low-k dielectric material as the first material of Zhao in order to reduce capacitance coupling between the gate structures and other electrical elements.
As incorporated, the first material is SiOC, so it is different than the second material (which is silicon oxide).
Regarding claim 11, Zhao in view of Ching teaches all the limitations of the structure of claim 10 wherein the first gate structure and the second gate structure each contain one or more metal gate materials, the first material is a low-k dielectric material, and the second material is silicon dioxide (insulating material 123 of Zhao is silicon oxide, as stated in column 8 line 11 of Zhao).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2020/0343144 A1)
Lim (US 2021/0036121 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822